Citation Nr: 0204031	
Decision Date: 05/01/02    Archive Date: 05/14/02

DOCKET NO.  98-11 218	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to a compensable evaluation for service-
connected residuals of a left wrist fracture.

2.  Entitlement to a compensable evaluation for service-
connected residuals of a right wrist fracture.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. M. Fogarty, Associate Counsel



INTRODUCTION

The veteran served on active duty from March 1973 to December 
1974.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from an April 1998 rating decision by the St. 
Louis, Missouri, Regional Office (RO) of the Department of 
Veterans Affairs (VA).  A notice of disagreement was received 
in April 1998, a statement of the case was issued in May 
1998, and a substantive appeal was received in July 1998.  In 
October 1998, the Board remanded this case to the RO, and the 
case is now once again before the Board for appellate review.  

The Board notes that in a February 2002 rating action, the RO 
granted entitlement to a 10 percent evaluation for multiple, 
nonservice-connected disabilities under the provisions of 38 
C.F.R. § 3.324 (2001).  Accordingly, that issue is no longer 
in appellate status. 


FINDINGS OF FACT

1.  The veteran's service-connected residuals of a left wrist 
fracture are manifested by complaints of pain and weakness, 
but without additional functional loss so as to limit 
dorsiflexion to less than 15 degrees or to limit palmar 
flexion in line with the forearm; there is no objective 
medical evidence of neuropathy, ankylosis nor is there x-ray 
evidence of arthritis.  

2.  The veteran's service-connected residuals of a right 
wrist fracture are manifested by complaints of pain and 
weakness, but without additional functional loss so as to 
limit dorsiflexion to less than 15 degrees or to limit palmar 
flexion in line with the forearm; there is no objective 
medical evidence of neuropathy, ankylosis nor is there x-ray 
evidence of arthritis..  


CONCLUSIONS OF LAW

1.  The criteria for entitlement to a compensable evaluation 
for residuals of a left wrist fracture have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991 & Supp. 2001); 38 C.F.R. 
§§ 4.3, 4.7, 4.71a, Diagnostic Code 5215 (2001).  

2.  The criteria for entitlement to a compensable evaluation 
for residuals of a right wrist fracture have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991 & Supp. 2001); 38 C.F.R. 
§  4.71a, Diagnostic Code 5215 (2001). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initially, the Board notes that on November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA).  Veterans Claims Assistance Act of 2000, Pub. 
L. No. 106-475, 114 Stat. 2096 (2000), now codified at 
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West Supp. 2001).  
This newly enacted legislation provides, among other things, 
for notice and assistance to claimants under certain 
circumstances.  VA has issued final rules to amend 
adjudication regulations to implement the provisions of the 
VCAA.  See 66 Fed. Reg. 45,620 (August 29, 2001) (to be 
codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326(a)).  The intended effect of the new regulation is 
to establish clear guidelines consistent with the intent of 
Congress regarding the timing and the scope of assistance VA 
will provide to a claimant who files a substantially complete 
application for VA benefits, or who attempts to reopen a 
previously denied claim.  Where laws or regulations change 
after a claim has been filed or reopened and before the 
administrative or judicial process has been concluded, the 
version most favorable to the appellant will apply unless 
Congress provided otherwise or has permitted the Secretary of 
Veterans Affairs to do otherwise and the Secretary has done 
so.  See Karnas v. Derwinski, 1 Vet. App. 308 (1991).  

After reviewing the claims folder, the Board finds that there 
has been substantial compliance with the assistance 
provisions of the new legislation.  The record includes VA 
examination reports as well as private evaluation reports.  
Significantly, no additional pertinent evidence has been 
identified by the veteran as relevant to the issues on 
appeal.  Under these circumstances, no further action is 
necessary to assist the veteran with his claims.  

Furthermore, the veteran has been notified of the applicable 
laws and regulations which set forth the criteria for 
entitlement to an increased evaluation for his service-
connected wrist disabilities.  The discussions in the rating 
decision and statement of the case have informed the veteran 
of the information and evidence necessary to warrant 
entitlement to the benefits sought.  The Board therefore 
finds that the notice requirements of the new law have been 
met.  

The Board has reviewed the facts of this case in light of the 
VCAA and the new VCAA regulations.  As discussed above, VA 
has made all reasonable efforts to assist the veteran in the 
development of his claims and has notified him of the 
information and evidence necessary to substantiate the 
claims.  Consequently, the case need not be referred to the 
veteran or his representative for further argument as the 
Board's consideration of the new law and new regulations in 
the first instance does not prejudice the veteran.  See 
generally Sutton v. Brown, 9 Vet. App. 553 (1996); Bernard v. 
Brown, 4 Vet. App. 384 (1993); VAOPGCPREC No. 16-92 (July 24, 
1992).

Under the circumstances of this case, where there has been 
substantial compliance with the VCAA, a remand would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided). 

Factual Background

Service medical records demonstrate the veteran fractured the 
left wrist in May 1973.  A May 1973 report indicates the 
veteran fell from a truck and fractured his wrist.  A March 
1975 report of medical history demonstrates a history of a 
right wrist fracture. 

VA treatment records dated in 1980 demonstrate the veteran 
complained of intermittently painful wrists, especially on 
lifting.  A diagnosis of post-traumatic arthritis was noted.  

Upon VA examination dated in July 1981, passive range of 
motion in both wrist joints was noted as normal.  A diagnosis 
of a history of apparent fracture of both wrists, treated, 
with slight residual loss of function in the left wrist and 
symptomatology of pain and alleged swelling was noted.  

In a July 1981 rating action, the RO granted entitlement to 
service connection for residuals of a left wrist fracture, 
evaluated as noncompensable, and entitlement to service 
connection for residuals of a right wrist fracture, evaluated 
as noncompensable.  

A January 1998 private evaluation report demonstrates that 
the veteran sustained a low back injury at work in January 
1998 with pain radiating into his left lower extremity.  A 
past history of remote bilateral wrist fractures was noted.  
Right upper extremity motor, sensory and deep tendon reflex 
examinations were normal except for weakness of opposition of 
the thumb and some numbness in the ulnar distribution.  Left 
extremity motor, sensory, and deep tendon reflex examinations 
were normal except for weakness of opposition of the thumb, 
numbness in the median distribution and weakness of abduction 
and adduction of the fifth finger.  A relevant impression of 
ulnar neuropathy, left greater than right, and remote 
fracture of both wrists was noted.  

In February 1998, the veteran sought entitlement to an 
increased evaluation of his service-connected wrist 
disabilities. 

Upon VA examination dated in March 1998, the veteran reported 
increasing pain in both wrist joints and difficulty with 
activities such as hammering, changing a tire, and typing.  
The veteran reported having less pain with pushing than with 
pulling.  He also reported some decreased flexibility and 
increased pain in cold weather.  The veteran's pain was noted 
as greater on the left than the right.  Alleviating factors 
were noted as including Motrin, which the veteran took 
approximately every other day.  The veteran reported 
occasional numbness in the hands after typing, generally from 
the wrists down with no specific dermatomal pattern.  The 
veteran reported an inability to use a floor buffer.  It was 
noted that the veteran had missed a few days of work in the 
last year due to wrist pain.  It was also noted that in 
general his job as a manager of a housekeeping department did 
not involve excessive use of his wrists, except when he had 
to cover for people that called in sick and had to use a mop 
and broom.  Physical examination revealed there were no bony 
abnormalities of the wrists and no effusion or crepitus 
present.  The veteran did have some pain, noted through 
grimacing, during passive range of motion testing in both 
wrists.  The examiner noted the veteran did not wear a 
splint.  He denied any difficulty with activities of daily 
living, including buttoning, unbuttoning, or using zipper.  

Range of motion in the left wrist was noted as 55 degrees 
dorsiflexion, 55 degrees palmar flexion, radial deviation to 
15 degrees, and ulnar deviation to 22 degrees.  On the right, 
range of motion was noted as dorsiflexion to 60 degrees, 
palmar flexion to 65 degrees, radial deviation to 20 degrees, 
and ulnar deviation to 45 degrees.  The veteran was able to 
use each thumb, and the index, middle, ring, and little 
finger alternatively to pick up a paper clip two centimeters 
in length.  This could be done with both hands.  The veteran 
was able to button and unbutton his shirt without any 
difficulty.  There was no atrophy noted of the thenar, 
hypothenar, or intraosseous spaces.  The veteran's strength 
with regard to grip was normal.  The veteran had normal thumb 
opposition, finger abduction, and finger adduction.  The 
tinel and Phalen sign was negative bilaterally. Sensation was 
intact to light touch and pinprick bilaterally.  The veteran 
was able to touch the tip of each of the fingers to the 
median and transverse fold of the palm bilaterally and his 
thumb was able to touch the tip of each of the fingers 
bilaterally.  Radiological examination of both wrists 
revealed normal findings with no bone or joint space 
abnormality.  A diagnosis of a history of bilateral wrist 
fractures, currently with involvement of decrease in range of 
motion, was noted.  

An August 1998 letter to the veteran from his employer 
demonstrates that he was being offered a change to a lower 
grade because of the reduction in force procedures prescribed 
by Federal Regulation.  A September 1998 medical evaluation 
form signed by P. J. Shanahan, M.D., indicates lifting 
restrictions of no more than 15 pounds, carrying restrictions 
of no more than 15 pounds, and no bending, pushing, or 
pulling.  A December 1998 statement from Dr. Shanahan 
indicates that it appeared that the veteran had had a long-
term recurring wrist weakness and numbness with weakness of 
opposition of the thumb with some numbness over the ulnar 
nerve distribution.  Dr. Shanahan noted that when he examined 
the veteran in September 1998, he was more concerned about 
the veteran's low back condition, so he limited his comments 
to clarify the veteran's back condition.  It was noted that 
the records there did support the wrist complaints of 
numbness and weakness.  Dr. Shanahan noted that the 
restrictions he noted in September 1998 would partially 
protect the veteran's wrists and he believed the veteran's 
record did substantiate the need for restriction in regard to 
the weakness and numbness of the left wrist.  

Upon VA examination of the wrists dated in January 2002, the 
examiner noted that the veteran's in-service and medical 
records had been reviewed.  The veteran reported his left 
wrist was worse than the right.  He reported being unable to 
play softball like he used to and being unable to change a 
flat tire because of pain with the torquing motion of the 
tire wrench.  The veteran also reported stiffness in the 
morning and that his wrist pain was worse in cold weather.  
It was noted the veteran took over-the-counter medication to 
relieve his pain.  He reported missing approximately 40 hours 
of work due to his wrist pain in the past two to three years.  
Physical examination revealed the veteran was able to pronate 
both forearms within normal limits of 80 degrees.  He was 
able to supinate both forearms to 85 degrees.  He was able to 
dorsiflex the wrist to 60 degrees on the right and to 50 
degrees on the left.  The veteran was able to palmar flex to 
70 degrees on the right and to 60 degrees on the left.  Ulnar 
deviation of the wrist was to 30 degrees on the right and to 
20 degrees on the left.  Radial deviation was noted as to 15 
degrees bilaterally.  The veteran had grip strength 
sufficient to accomplish grip bilaterally; however, it was 
diminished to 2/4 on the left.  The right grip strength was 
4/4.  The veteran also had difficulty with abducting the 
second and fifth fingers.  There was some weakness in doing 
so, but he was able to accomplish it.  He was also able to 
accomplish opposing all fingers to the thumb, but did have 
some difficulty with the second and fifth fingers on the 
left.  There were good pulses throughout both hands.  
Fingertips blanched the capillary beds in a normal manner.  
There was no evidence of muscle wasting in either hand.  
Radiological examination of both hands revealed small 
nonfused ossicles present.  There was no evidence of any 
arthritic changes, but the ossicles that were observed along 
the styloid process of the ulna were consistent with his 
fractures of 15 years earlier.  It was noted that it could be 
that these ossicles represented some of the discomfort and 
decreased range of motion the veteran was experiencing.  

Diagnoses of fracture of the right wrist with residuals of 
slight decreased range of motion and occasional discomfort, 
and left wrist fracture with residual discomfort and some 
moderate decreased range of motion were noted.  In regard to 
the right wrist, the examiner noted that it appeared that the 
veteran's discomfort and minimal decreased range of motion 
was consistent with the fractures incurred long ago and there 
was no evidence of any muscle wasting or neurological damage 
to the right wrist.  In regard to the left wrist, the 
examiner noted that the veteran's symptoms were consistent 
with old trauma and there was no evidence of any neurological 
damage or disability resulting from neurological deficits.  
The examiner noted that electromyogram was not conducted as 
it was not felt that it would have offered any more 
information.  It was felt that the neurological examination 
conducted was appropriate and there was no evidence of any 
neurosensory deficits on physical examination of either hand.  
There was normal neurosensory intact and no evidence of any 
muscle wasting consistent with neurological deficits.  

Analysis

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. § Part 4.  The percentage ratings contained in the 
Rating Schedule represent, as far as can be determined, the 
average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and their residual conditions in civil occupations.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate diagnostic 
codes identify the various disabilities.  In determining the 
disability evaluation, VA has a duty to acknowledge and 
consider all regulations which are potentially applicable 
based upon the assertions and issues raised in the record and 
to explain the reasons and bases for its conclusions.  
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  These 
regulations include 38 C.F.R. §§ 4.1 and 4.2 which require 
the evaluation of the complete medical history of the 
claimant's condition.  These regulations operate to protect 
claimants against adverse decisions based on a single, 
incomplete, or inaccurate report, and to enable VA to make a 
more precise evaluation of the level of the disability and of 
any changes in the condition.  Schafrath, 1 Vet. App. at 593-
94 (1991).  

However, where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, the regulations do not give past medical 
reports precedence over current findings.  See Francisco v. 
Brown, 7 Vet. App. 55 (1994); 38 C.F.R. § 4.2.  When there is 
a question as to which of two evaluations should be applied 
to a disability, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  Any reasonable doubt 
regarding the degree of disability will be resolved in favor 
of the claimant.  38 C.F.R. § 4.3.

The veteran's service-connected right and left wrists 
disabilities are currently evaluated as noncompensable 
pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 5215, which 
provides that a 10 percent evaluation is warranted for 
limitation of motion of the major or minor wrist, palmar 
flexion limited in line with forearm.  Dorsiflexion less than 
15 degrees in the major or minor wrist is evaluated as 10 
percent disabling.  

After reviewing the record, the Board must conclude that the 
preponderance of the evidence is against entitlement to a 
compensable rating for either wrist disability.  Normal 
dorsiflexion of the wrist is to 70 degrees and normal palmar 
flexion is to 80 degrees.  See 38 C.F.R. § 4.71, Plate I.  In 
the present case, the evidence demonstrates palmar flexion to 
at least 55 degrees and dorsiflexion to at least 50 degrees 
in the left wrist.  Palmar flexion in the right wrist has 
been reported as limited to about 65 degrees with 
dorsiflexion to approximately 60 degrees.  Although the 
evidence does show some limitation of motion, the regulatory 
criteria for assignment of compensable ratings have not been 
met. 

The Board notes that the United States Court of Appeals for 
Veterans Claims (known as the United States Court of Veterans 
Appeals prior to March 1, 1999) (hereinafter, "the Court"), 
in DeLuca v. Brown, 8 Vet. App. 202 (1995), held that where 
an evaluation is based on limitation of motion, the question 
of whether pain and functional loss are additionally 
disabling must be considered.  See 38 C.F.R. §§ 4.40, 4.45, 
4.59.  However, while the veteran's complaints of pain and 
weakness have been noted by medical examiners, there has been 
no reported additional functional loss to limit dorsiflexion 
to anywhere near the 15 degrees required for a compensable 
rating under Code 5215.  There is also no evidence of 
additional functional loss to approximate palmar flexion 
limited in line with the forearm.  Significantly, the medical 
evidence does not demonstrate any muscle wasting or atrophy 
in either right wrist.  

The Board stresses that it must apply applicable regulations 
in rating the veteran's disabilities.  38 U.S.C.A. § 7104(c).  
It is clear from the record that even considering 38 C.F.R. 
§§ 4.40, 4.45, the veteran's wrist disabilities do not meet 
the criteria for compensable ratings under Code 5214.  By 
regulation, in every instance where the schedule does not 
provide a zero percent evaluation for a diagnostic code, a 
zero percent evaluation shall be assigned when the 
requirements for a compensable evaluation are not met.  38 
C.F.R. § 4.31.

The Board has considered the possibility that other 
diagnostic criteria might apply.  However, the medical 
evidence does not demonstrate any objective findings of 
ankylosis in either the right or the left wrist to warrant 
application of Diagnostic Code 5214.  Additionally, 
consideration of Diagnostic Code 5010 which contemplates 
traumatic arthritis is not warranted as radiological 
examination of the wrists does not reveal any objective 
evidence of arthritis.  Furthermore, the January 2002 VA 
examination found no evidence of neurological damage or 
deficits in either the right or the left wrist.  Those 
findings are consistent with that of the March 1998 VA 
examiner.  The Board recognizes that the January 1998 private 
evaluation noted median and ulnar neuropathy, left greater 
than right.  However, the examination was conducted after a 
back injury with radiating pain and the report refers only to 
the right and left upper extremities.  The report does not 
specifically demonstrate any neurological deficits in the 
right or left wrist.  Two VA examinations have revealed no 
neurological damage or deficits in either wrist.  

At this point the Board stresses that the Board's finding 
that the rating criteria for compensable evaluations have not 
been met does not in any manner suggest that VA finds no 
disability to exist.  The assignment of a 10 percent rating 
under 38 C.F.R. § 3.324 was made in recognition of the fact 
that there is some resulting interference with normal 
employability.  However, there is no basis for assignment of 
a compensable rating for either wrist disability based on the 
evidence at this time.  Should either wrist disability 
increase in severity in the future, the veteran may always 
advance a new claim for an increased rating.  

Finally, the Board notes that the percentage ratings under 
the Schedule are representative of the average impairment in 
earning capacity resulting from diseases and injuries.  
38 C.F.R. § 4.1 specifically sets out that "[g]enerally, the 
degrees of disability specified are considered adequate to 
compensate for considerable loss of working time from 
exacerbations or illnesses proportionate to the severity of 
the several grades of disability."  In the present case, 
there is no evidence the veteran's right and left wrist 
disabilities result in marked interference with employment or 
frequent periods of hospitalization.  In the absence of such 
factors showing that application of the regular rating 
schedule standards has been rendered impracticable, the Board 
finds that the criteria for submission for assignment of an 
extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are 
not met.  See Bagwell v. Brown, 9 Vet. App. 337 (1996); 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  


ORDER

The appeal is denied as to both issues.  


		
	ALAN S. PEEVY
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

